Citation Nr: 9921550	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertensive cardiovascular 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from October 1967 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating determinations by the Denver Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
personal hearing was held before a Hearing Officer at the RO in 
October 1997.  



REMAND

Following his active air service from 1967 to 1971, the appellant 
performed duty in the Air Force Reserve at various times from 
April 1980 until August 1995.  On Sunday, February 5, 1995, he 
suffered a heart attack which eventually required coronary artery 
bypass surgery.  On the previous day, he had reportedly been sent 
home from his "drill weekend" after complaining of chest pains 
and advised by his doctor not to return for further weekend drill 
duty on Sunday.  The appellant contends that he suffered this 
heart attack while serving on "active duty for reserves" (see, 
e.g., October 1997 transcript, p. 3; see also VA Form 9, dated in 
January 1998).  If he was actually serving on active duty (AD) or 
active duty for training (ADT) on those dates, there is a 
possibility that his claim may be valid; however, if (as is 
reported on AF Form 348, Line of Duty Determination) he was 
serving on inactive duty training (IDT) at the time, his claim is 
not meritorious.  See Brooks v. Brown, 5 Vet. App. 484 (1993).  
The appellant needs to submit objective, documentary evidence 
(preferably in the form of official military orders) confirming 
his contention that he was serving on either "active duty" or 
"active duty for training" (as defined at 38 U.S.C.A. § 101 (21), 
(22)) on February 4-5, 1995.  See 38 U.S.C.A. § 5103(a) (West 
1991); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

As an alternative theory of entitlement, the appellant also 
asserts that he incurred chronic hypertension before his 
discharge from active service in September 1971.  It is important 
to note that service connection is only appropriate for a chronic 
disability.  For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the fact of chronicity in service is not adequately 
supported, then continuity of symptomatology after discharge from 
service is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The Board's review of the service medical records reveals no 
complaint, treatment, clinical finding, or diagnosis of 
hypertension, either acute or chronic, in service.  The highest 
blood pressure reading recorded in service was the 140/88 
recorded on the appellant's active service discharge physical 
examination in June 1971, nor do the rather more extensive 
reserve medical records reflect any diagnosis of hypertension or 
findings consistent with such a diagnosis except on March 14, 
1981, when an unspecified, but elevated blood pressure reading 
was obtained on examination of the appellant, but it was not 
repeated on 10 subsequent measurements over the following 10 
days.  

In addition, however, the appellant has submitted private medical 
treatment records from G. Hurley, M.D., which document medical 
treatment for hypertension from July 1974 to at least August 1976 
and possibly later.  

It further appears that (despite contentions to the contrary by 
the representative at the hearing, see transcript, pp. 5-6) 
copies of all of the aforementioned medical records (from active 
service up to June 1971, from the reserve up to July 1995 or 
later, including private hospital records from February and March 
1995, and from Dr. Hurley from July 1974 to February 1990) were 
given by the appellant's representative to two private physicians 
for their review prior to the October 1997 hearing.  

J.A. Boerner, M.D., the appellant's cardiologist, indicated that 
he saw evidence of "intermittent mild hypertension during the 
1970s which appeared to respond well to treatment" (some of this 
language is taken directly from Dr. Hurley's records) which would 
not have been a risk factor in the much later development of 
coronary artery disease unless the appellant had continued to 
have hypertension following the 1970s.  

C. Otero. M.D., the appellant's cardiac surgeon in February 1995, 
wrote that, based on his review of the appellant's "medical 
record while he was in the United States Air Force," there was 
"no definite evidence of atherosclerotic coronary artery disease, 
but there is evidence of hypertension."  

Based on the presumption of credibility which attaches to all 
such evidence for the purpose of establishing well-groundedness, 
the Board must conclude that Dr. Boerner's statement and Dr. 
Otero's statement are sufficient to make this claim well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  See King v. Brown, 
5 Vet. App. 19 at 21 (1993).  However, neither physician is very 
precise as to the date of onset of hypertension as a chronic 
disability, as opposed to an "intermittent" one.  

Accordingly, this appeal is remanded for the following further 
action:  

1.  The RO should attempt to contact both 
Drs. Boerner and Otero in order to obtain 
clarification from them, if possible, as to 
the precise date of onset of hypertension 
as a chronic disability, together with a 
complete explanation of their reasons and 
bases for the determination.  Copies in the 
claims file of all relevant medical records 
from the appellant's active service, from 
his Air Force Reserve service, and from Dr. 
Hurley should be provided to them in order 
to refresh their memory and assist them in 
making such a determination.  

2.  Then, if appropriate or necessary after 
reviewing the responses of Drs. Boerner and 
Otero, the RO should forward the claims 
file to a VA physician for a medical 
opinion as to the date of onset/origin of 
hypertension as a chronic disability in the 
appellant's case.  

3.  The RO should thereafter review all of 
the relevant evidence and readjudicate the 
present claim on the merits.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate supplemental 
statement of the case and provided an opportunity to respond.  In 
accordance with proper appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  
The appellant need take no further action until or unless he is 
so informed, but he may furnish additional evidence and/or 
argument while the case is in remand status.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


